 



Exhibit 10.2
LEASE PURCHASE AND SALE AGREEMENT
     This PURCHASE AND SALE AGREEMENT (“Agreement”) is made to be EFFECTIVE as
of the 21st day of March, 2007 (the “Effective Date”), by and between HEMUS,
Ltd., a Texas limited liability company, with its principal place of business
located at 6565 West Loop South, Suite 555, Bellaire, Texas, 77401 (“Seller”)
and Great Plains Exploration, LLC, an Ohio limited liability company, with its
principal place of business at 8500 Station Street, Suite 345, Mentor, Ohio
44077, or its nominee (“Purchaser”).
RECITALS
     WHEREAS, Seller owns the oil, gas and mineral leasehold estates in a
prospect known as the “Missouri Breaks” (the “Prospect”), which covers that
certain tract of real property located in Fergus County, State of Montana and
consisting of the approximately 150,000 acres of land that generally shown on
Exhibit “A” attached hereto (the “Lease Block Area”);
     WHEREAS, the Seller’s interest in the aforementioned leasehold estates is
evidenced by certain lease agreements and other related documents (collectively,
the “Leases”);
     WHEREAS, subject to the terms, conditions and other contingencies contained
herein, Seller desires to sell to Purchaser and Purchaser desires to purchase a
seventy-five percent (75%) interest in some or all of the Leases from Seller on
the terms and conditions set forth in this Agreement;
     NOW, THEREFORE, for good and valuable consideration and for the mutual
covenants herein contained, Seller and Purchaser agree as follows:
I. PURCHASE AND SALE
     Subject to the terms, conditions and other contingencies specified in this
Agreement, Seller shall sell and Purchaser shall purchase as of the Closing Date
a seventy-five percent (75%) interest in the Defensible Title Leases (as defined
in Section VI(A)), and all of Seller’s related interests in all contracts,
easements, rights of way and all other agreements concerning the Defensible
Title Leases (collectively, the “Transferred Lease Interest”), subject to an
overriding royalty interest in favor of Seller in a percentage equal to the
difference between the Lease burdens and 81.5%.
II. PURCHASE PRICE
     A. Amount of Purchase Price. As more fully set forth in Section VI(B)
hereof, the purchase price for Purchaser’s seventy-five percent (75%) interest
in the Leases shall be equal to the number of Defensible Title Acres (as defined
in Section VI(B)), multiplied by Twenty-Two Dollars and 22/100 ($22.22), which
amount shall then be multiplied by seventy-five percent (75%) (the “Purchase
Price”).

1



--------------------------------------------------------------------------------



 



     B. Manner of Payment. The Purchase Price shall be paid by Purchaser as
follows:

  1.   Within three (3) business days after the Effective Date of this
Agreement, a deposit in the Amount of One Hundred Thousand Dollars ($100,000)
shall be paid to Seller as an earnest money deposit (“Initial Deposit”), to be
credited against the Purchase Price at Closing.     2.   The balance of the
Purchase Price shall be paid in immediately available funds to Seller on the
Closing Date.

III. CLOSING
     A. Time and Place. The sale and purchase of the Transferred Lease Interest
shall take place on a date and time mutually agreeable to the parties, which
date shall be no later than ten (10) days after the expiration of the Due
Diligence Period (the “Closing Date”). On the Closing Date Purchaser shall pay
or cause to be paid to Seller the Purchase Price and Seller shall deliver or
cause to be delivered instruments sufficient to convey the Transferred Lease
Interest to Purchaser. The Closing shall occur at the office of the Purchaser.
The following shall occur on the Closing Date:

  1.   Seller shall deliver an executed and acknowledged Assignment of Leasehold
Interest Agreement in a form mutually acceptable to Purchaser and Seller. The
assignment shall be provided with warranty of title by, through, and under
Seller, and subject only to the Permitted Encumbrances, as defined in
Article VI.     2.   Purchaser shall wire the balance of the Purchase Price to
an account to be specified by Seller.     3.   Seller shall deliver to Purchaser
exclusive physical possession of the Defensible Title Leases and all related
documents.     4.   Seller shall provide Purchaser with copies of all files
relating to the Defensible Title Leases and to the Defensible Title Acres. This
will include all property files, including all environmental, engineering,
geophysical land, accounting and other technical files, to the extent that they
exist.

     B. Notification. Immediately after the Closing Date, Purchaser and Seller
shall notify all vendors, government agencies and lessors (only as those leases
that require notification of assignment of oil and gas lease) under the Leases
that Purchaser has purchased

2



--------------------------------------------------------------------------------



 



the Transferred Lease Interest and execute any and all necessary documentation
(such as transfer orders) to reflect the same.
IV. PURCHASER’S DUE DILIGENCE
     A. Due Diligence Period. During the period beginning upon the Effective
Date and ending at 5:00 p.m. MT on the 60th day thereafter (hereinafter referred
to as the “Initial Due Diligence Period”), Purchaser and its representatives, at
their sole costs and expense, shall have the right to investigate the
feasibility of the Prospect (the “Due Diligence Investigation”) which
investigation may include, but is not limited to:

  1.   Reviewing the Leases and all documentation relating to the Leases and the
Lease Block Area;     2.   Obtaining title examinations and opinions on a random
sample of the larger parcels that make up the Lease Block Area;     3.  
Investigating the accessibility of transmission pipelines to determine distance,
pressures, capacities and transport costs;     4.   Meeting with the Montana Oil
and Gas Commission to ascertain permitting and bonding requirements, costs and
time;     5.   Ascertaining the tax structures on oil and gas production;     6.
  Reviewing the general terrain of the Lease Block Area; and     7.   Meeting
with Seller’s major vendors, including drilling companies, logging companies,
cement companies, frac companies and pipeline companies to determine cost and
availability.

     B. Due Diligence Extension. Purchaser shall have the right to extend the
Due Diligence Period (the “Extended Due Diligence Period”) and to continue its
Due Diligence Investigation for an additional sixty (60) after the expiration of
the Initial Due Diligence Period by: (i) giving Seller written notice of said
extension prior to the expiration of the Initial Due Diligence Period, and
(ii) delivering an additional One Hundred Thousand Dollars ($100,000.00) deposit
(the “Second Deposit”) to Seller which amount shall be credited against the
Purchase Price at closing. For purposes of this Agreement, the Initial Due
Diligence Period and the Extended Due Diligence Period shall be collectively
referred to as the “Due Diligence Period”.
     C. Access to Seller’s Non-Proprietary Information. During the Due Diligence
Period, Seller shall make available to Purchaser during normal business hours at
Seller’s offices, or other locations designated by Seller, the Leases and all
files, records, documents and other data in Seller’s possession or control
relating to the Leases or the Lease Block Area, including but not limited to all
title documents relating to the Leases (including any abstracts of title, title
opinions, title commitments, title insurance policies, and title curative
documents), regulatory and environmental files, contracts, correspondence,
permitting files, engineering,

3



--------------------------------------------------------------------------------



 



production and well files (to the extent that they exist).
     D. Access to Seller’s Vendors. Within five (5) days after the Effective
Date, Seller shall provide Purchaser a list of Seller’s primary vendors,
including but not limited to the types of vendors listed in Section IV(A)(7)
above. Seller shall use reasonable efforts in assisting Purchaser in scheduling
meetings with Seller’s vendors.
     E. Right to Terminate. In the event that Purchaser is not satisfied with
the results of its Due Diligence Investigation for any reason whatsoever,
Purchaser shall have the right to terminate this Agreement by giving written
notice thereof to Seller within seven (7) business days following the expiration
of the Due Diligence Period, in which case both parties shall be released from
any duties or obligations, each to the other, with respect to the transaction
contemplated by this Agreement.
V. REPRESENTATIONS AND WARRANTIES.
     A. Mutual Representations. Each party to this Agreement represents that:

  1.   if the party is not an individual then it is an entity duly organized,
validly existing and in good standing under the laws of the State of its
organization or incorporation;     2.   the party has all authority necessary to
enter into this Agreement and to perform all of the party’s obligations
hereunder;     3.   the party’s execution, delivery and performance of this
Agreement and the transactions contemplated hereby will not: (a) violate or
conflict with any provision of its Certificate of Organization or Incorporation,
By-Laws or other governing documents; (b) result in the breach of any term or
condition of or constitute a default or cause the acceleration of any obligation
under any agreement or instrument to which the party is a party or by which the
party is bound; or (c) violate or conflict with any applicable judgment, decree,
order, permit, law, rule or regulation;     4.   this Agreement has been duly
executed and delivered on the party’s behalf, and on the Closing Date all
documents and instruments required hereunder will have been duly executed and
delivered. This Agreement, and all documents and instruments required hereunder,
shall constitute legal, valid and binding obligations enforceable in accordance
with their respective terms;     5.   the party has been represented by legal
counsel of its own selection who has reviewed this Agreement; and     6.  
neither Seller nor Purchaser has incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in connection with

4



--------------------------------------------------------------------------------



 



      this Agreement in respect of which the other party may have any
responsibility; and any such obligation or liability that might exist shall be
the sole obligation of the party whose action gave rise thereto.

     B. Seller’s Representations. Seller represents and warrants the following
as of the Effective Date hereof and as of the Closing Date:

  1.   Seller is the owner of the leasehold interests conveyed pursuant to the
Leases and related documents, and Seller has the authority and capacity to sell
and convey the leasehold interest that is being conveyed hereunder;     2.  
Seller has not breached, defaulted or otherwise violated any agreement to which
it is a party in any material respect or any material obligation to which Seller
is bound affecting or pertaining to the Leases or the Lease Block Area;     3.  
There are no threatened or pending suits, actions, claims, investigations or any
legal, administrative or arbitration proceedings affecting or pertaining to the
Leases;     4.   The Leases are in full force and effect, enforceable on their
terms, and comply with all regulatory requirements and laws, ordinances,
statutes and regulations and convey good and marketable title to the mineral
rights described therein, and are free and clear of all Title Defects except for
the Permitted Encumbrances;     5.   Seller is not in breach of any laws,
ordinances, statues, regulations, bylaws or decrees to which it is subject or
which applies to it which would adversely effect the Leases.     6.   All
material royalties, rentals and other payments due under the Leases have been
properly and timely paid, and all conditions necessary to keep such Leases in
force have been fully performed. No notices have been received by Seller of any
claim to the contrary;     7.   No person, company or entity has the right,
agreement or option to purchase any interest in, or portion of, the Leases;    
8.   Any assignment from Seller to Purchaser shall conform to the regulations of
the State of Montana and the United States Bureau of Land Management, and any
other governmental authority or other entity or third party whose consent may be
required;     9.   Seller holds all permits, licenses, consents and authorities
issued and/or required by any governmental authority having jurisdiction over
the Leases and/or the Transferred Lease Interest or any subdivision thereof,

5



--------------------------------------------------------------------------------



 



      including without limitation, any governmental department, commission,
bureau, board or administrative agency which are necessary in relation to
Seller’s interest in the Leases and its ability to sell and transfer the
Transferred Lease Interest to Purchaser;

  10.   Seller has no knowledge of or reason to suspect the existence of any
environmental hazards that will materially adversely effect the drilling of
wells or transmission of oil and gas within the Lease Block Area. Seller has
complied with all environmental laws, ordinances and regulations pertaining to
the Lease Block Area and the Leases;     11.   The Transferred Lease Interest
will be conveyed to Purchaser on the Closing Date free and clear of all liens,
encumbrances and unsatisfied judgments that negatively impact the Transferred
Lease Interest or prevent Seller from having Defensible Title therein; and    
12.   From the Effective Date until the Closing Date, there has not been and
shall not be:

  a.   Any material adverse change which will adversely effect Purchaser’s
ability to drill wells or transport oil and gas within the Lease Block Area;    
b.   Any sale, assignment, lease or other disposition of the mineral rights
subject to the Leases;     c.   Any mortgage, pledge or grant of a lien or
security interest in any of the Leases; or     d.   No suit, action or other
proceeding by a third party or a governmental authority shall be pending or
threatened which seeks damage, fines or other penalties from either party in
connection with the Leases or the Lease Block Area, or seeks to restrain, enjoin
or otherwise prohibit the consummation of the transaction contemplated by this
Agreement.     e.   Any contract or commitment to do any of the foregoing.

     C. Seller understands that Purchaser has entered into this Agreement in
reliance on the representations and warranties contained in this Section V.

6



--------------------------------------------------------------------------------



 



VI. DEFENSIBLE TITLE.
     A. Defensible Title and Title Defects. For the purpose of this Agreement,
“Defensible Title” shall mean title to the Leases reflected in the real property
records of the county and, if applicable, in the records of the appropriate
governmental agency, that (i) entitles Purchaser to receive operating rights to
the net mineral acres to be conveyed at Closing as set forth in the Title Letter
and (ii) is free and clear of encumbrances, liens, unsatisfied judgments and
defects which negatively impact Purchaser’s ability to enter upon the real
property subject to the Leases for purposes of drilling any wells and/or
transporting oil and gas within any portion of the Lease Block Area, or which
negatively effects Purchaser’s entitlement set forth in (i) of this Section. Any
Leases which do not meet the standards of “Defensible Title” shall be deemed to
have a “Title Defect”.
      B. Purchase Price Calculation.

  1.   Title Notice. Purchaser shall give Seller a written “Title Letter” as
soon as reasonably possible but no later than three (3) days prior to the
Closing Date at 5:00 p.m., MT. The Title Letter shall state the number of net
mineral acres for which Purchaser has confirmed that Seller has Defensible Title
(the “Defensible Title Acres”), and shall also list the Leases covering said
acres (collectively, the “Defensible Title Leases”). At the Closing, Purchaser
shall purchase a seventy-five percent (75%) interest in the Defensible Title
Leases. The Title Letter shall also contain a calculation of the Purchase Price
to be paid by Purchaser which shall be equal to the number of Defensible Title
Acres, multiplied by Twenty-Two Dollars and 22/100 ($22.22), which amount shall
then be multiplied by seventy-five percent (75%). With respect to the net
mineral acres on which Purchaser has not confirmed that Seller has Defensible
Title, Seller shall diligently attempt to cure same to Defensible Title
standards on or before sixty (60) days after the Closing Date, and Purchaser
shall subsequently have the option to acquire same, as and when cured, pursuant
to the acquisition terms set forth in this Agreement. If Seller is unable to
cure the defects within sixty (60) days from the Closing Date, said Leases shall
be owned by Seller and not subject to this Agreement.     2.   Seller has
represented that it has Defensible Title to 150,000 net mineral acres within the
Lease Block Area. In the event that the number of Defensible Title Acres, as set
forth in the Title Letter, comprise less than one hundred one hundred twenty
thousand (120,000) net acres, Purchaser, in its sole discretion, may elect to
terminate this Agreement. In such event Purchaser shall so notify Seller in
writing and the Initial Deposit and the Second Deposit (if applicable) shall be
immediately returned to Purchaser, and both parties shall be released from any
duties or obligations, each to the other, with respect to the transaction
contemplated by this Agreement.

     C. Permitted Encumbrances. The following shall not be considered Title
Defects

7



--------------------------------------------------------------------------------



 



hereunder (collectively the “Permitted Encumbrances”):

  1.   Liens for current taxes or assessments not yet due or delinquent on the
Closing or, if delinquent, that are being contested in the ordinary course of
business;     2.   Materialmen’s, mechanic’s, repairman’s, employee’s,
contractor’s, operator’s and other similar liens or charges arising in the
ordinary course of business, for amounts not yet delinquent; and     3.   All
rights to consent by, required notices to, filings with or other actions by
governmental authorities in connection with the sale or conveyance of oil and
gas leases or interests therein or sale of production therefrom if the same are
customarily obtained subsequent to such sale or conveyance.

VII. CONDITIONS OF CLOSING.
     Purchaser’s obligation to consummate the transaction contemplated by this
Agreement is subject to the satisfaction or waiver by Purchaser of all of the
following conditions:
     A. Representations. The representations contained in Article V hereof shall
be true and correct in all material respects on the Closing Date as though made
on and as of the Closing Date.
     B. Performance. Seller shall have performed in all material respects the
obligations, covenants and agreements hereunder to be performed by it at or
prior to the Closing Date.
     C. Pending Matters. No suit, action or other proceeding by a third party or
a governmental authority shall be pending which seeks damages, fines or other
penalties from either party in connection with the Leases or the Lease Block
Area, or seeks to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement.
     D. Joint Venture Agreement. The parties shall have entered into a Joint
Venture Agreement to develop oil and gas wells within the Lease Block Area upon
terms and conditions mutually agreeable to the parties. The Joint Venture
Agreement shall provide that all costs and net profits from the Joint Venture
shall be divided seventy-five percent (75%) to Purchaser and twenty-five percent
(25%) to Seller and/or its assigns. Purchaser shall be the operator of the Joint
Venture and shall have the right to determine the well locations, provided,
however, that Seller shall have the right to “opt out” of any particular well
prior to drilling, in which case Seller shall not participate in the costs or
profits generated from said well and further provided that once Seller “opts
out” of a specific well, Seller shall be prohibited from participating in any
other well drilled within a six hundred forty (640) acre block surrounding the
original “opt out” well. The Joint Venture Agreement shall also include a right
of first refusal in favor of Purchaser in the event that Seller wishes to
transfer its retained interest in the Leases or the Joint Venture, and Purchaser
shall have ten (10) days from receipt of the offer to purchase Seller’s

8



--------------------------------------------------------------------------------



 



interest, provided, however, that this right of right of first refusal shall not
apply to any transfer which (i) takes place within thirty (30) days of the
Closing Date, and (ii) transfers one-half (1/2 ) or less of Seller’s retained
interest in the Leases or the Joint Venture. The Joint Venture Agreement shall
also include an Area of Mutual Interest (“AMI”) covering the land described in
Exhibit “B”. In the event that either party acquires any interest in the mineral
rights on any land conveyed by the AMI, the other party shall be entitled to
participate in the purchase and development of said acquisition pursuant to the
terms and conditions of the Joint Venture Agreement, with Seller being entitled
to own twenty-five percent (25%) of the acquired interest and Purchaser being
entitled to own seventy-five percent (75%) of the acquired interest.
     In the event that one or more of the Conditions of Closing set forth in
subsections A through D above fail, Purchaser shall so notify Seller in writing
and the Initial Deposit and the Second Deposit (if applicable) shall be
immediately returned to Purchaser and both parties shall be released from any
duties or obligations, each to the other, with respect to the transaction
contemplated by this Agreement.
VIII. TAXES AND PRORATION.
     A. Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes,
real property taxes, personal property taxes and similar obligations with
respect to the Defensible Title Leases for the tax period in which the Closing
Date occurs shall be prorated as of the Closing Date between Seller and
Purchaser, taking into account the fact that Seller is retaining a Twenty-Five
Percent (25%) interest in the Leases. The portion of such apportioned tax
liability which is attributable to the Seller shall be credited to Purchaser as
an adjustment of the Purchase Price and each party shall file or cause to be
filed all required reports and returns incident to its share of such taxes and
shall pay or cause to be paid to the taxing authorities all such taxes arising
out of the tax period in which the Closing Date occurs.
     B. Proration of Other Taxes, Etc. All other taxes, including, but not
limited to, excise taxes, state severance taxes, and any other local, state,
and/or federal taxes or assessments relating to or arising out of the Leases
prior to the Closing Date shall remain Seller’s responsibility. All such taxes
relating to or arising out of the Leases after the Closing Date shall be
allocated in accordance with the terms of the Joint Venture Agreement.
     C. Transfer Taxes. Purchaser and Seller agree to each be liable for
one-half (1/2) of the total amount of all transfer, recording and registration
fees and real estate transfer, documentary stamp and similar transfer taxes
imposed with respect to the sale, conveyance and assignment of the Transferred
Lease Interest hereunder.
     D. Rental Payments. The rental payment of One Dollar ($1.00) per acre due
the lessors under the Defensible Title Leases shall not be prorated as of the
Closing Date. Any such payment due prior to the Closing Date shall be paid by
Seller and thereafter shall be apportioned between Seller and Purchaser pursuant
to the terms of the Joint Venture Agreement.
IX. INDEMNIFICATION.

9



--------------------------------------------------------------------------------



 



     A. Definitions. As used in this paragraph and the subparagraphs hereunder,
“Claim” and “Claims” shall include claims, demands, causes of action,
liabilities, damages, fines, penalties and judgments of any kind or character,
whether matured or unmatured, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated or known or unknown, and whether or not resulting
from third party claims, and all costs and fees (including, without limitation,
interest, reasonable attorneys’ fees, reasonable costs of experts, court costs
and reasonable costs of investigation, including those incurred in enforcing the
indemnification provisions contained in this Agreement) in connection therewith.
     B. Indemnification of Purchaser. Seller hereby agrees to indemnify and hold
harmless Purchaser, each affiliate of Purchaser, their respective directors and
officers, and their respective successors and assigns (collectively, “Purchaser
Indemnitees”), from and against any and all Claims suffered or incurred by any
Purchaser Indemnitee arising from: (i) any breach of any indemnity, obligation,
covenant, representation or warranty of Seller contained in this Agreement; and
(ii) any act, omission, duty or obligation of Seller relating to or arising out
of the ownership, operation, management or control of the Leases prior to the
Closing Date.
     C. Indemnification of Seller. Subject to the limitations set forth in
Section IX(E) below, Purchaser hereby agrees to indemnify and hold harmless
Seller, each affiliate of Seller, their respective directors and officers, and
their respective successors and assigns (collectively, “Seller Indemnitees”),
from and against any and all Claims suffered or incurred by any Seller
Indemnitee arising from: (i) any breach of any indemnity, obligation, covenant,
representation, or warranty of Purchaser contained in this Agreement; and
(ii) any act, omission, duty or obligation of Purchaser relating to or arising
out of the ownership, operation, management or control of the Defensible Title
Leases after the Closing Date, taking into account the fact that Seller is
retaining a twenty-five percent (25%) interest in the Defensible Title Leases.
     D. Indemnification Procedure for Third Party Claims. Any Claim for
indemnity shall be made by written notice from the party seeking indemnification
(the “Indemnified Party”) to the party required to provide same (the
“Indemnifying Party”), together with a written description of the Claim, stating
the nature and basis of such Claim and, if ascertainable, the amount thereof.
The Indemnifying Party shall have a period of thirty (30) days after receipt of
such notice within which to respond thereto or, in the case of a third-party
Claim which requires a shorter time for response, within such shorter period as
specified by the Indemnified Party in such notice (the “Notice Period”). If the
Indemnifying Party denies responsibility or fails to respond to the notice
within the Notice Period, the Indemnified Party may defend or compromise the
Claim as it deems appropriate without prejudice to any of the Indemnified
Party’s rights hereunder, and the Indemnifying Party shall have no right to
approve or disapprove any actions taken in connection therewith by the
Indemnified Party. If the Indemnifying Party accepts responsibility, it shall so
notify the Indemnified Party within the Notice Period and elect either (a) to
undertake the defense or compromise of such third-party Claim with counsel
selected by the Indemnifying Party and reasonably approved by the Indemnified
Party or (b) to instruct the Indemnified Party to defend or compromise such
Claim. If the Indemnifying Party undertakes the defense or compromise of such
third-party Claim, the Indemnified Party shall be entitled, at its own

10



--------------------------------------------------------------------------------



 



expense, to participate in such defense. No compromise or settlement of any
third-party Claim shall be made without reasonable notice to the Indemnified
Party and without the prior written approval of the Indemnified Party, unless
such compromise or settlement includes a general release of the Indemnified
Party in respect of the matter with no admission of liability on the part of the
Indemnified Party and no constraints on the future conduct of its business.
     E. Liquidated Damages. Notwithstanding the foregoing, in the event that
Purchaser defaults on its obligations to consummate the transaction contemplated
hereunder in accordance with the terms and conditions of this Agreement, then
this Agreement shall terminate and the Initial Deposit shall be paid to Seller
as final and liquidated damages, the Seller specifically waiving any other legal
or equitable remedy and all other rights and obligations of the parties
hereunder shall automatically be terminated.
     F. Obligation to Cooperate. In the defense of any third party Claim,
regardless of who is in control, the Indemnified Parties and the Indemnifying
Parties shall fully cooperate in good faith in connection with such defense and
shall cause their legal counsel, accountants and affiliates to do so, and shall
make available to the other party all relevant books, records and information.
X. FURTHER ASSURANCES.
     A. Performance of Obligations. Seller and Purchaser shall use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to carry out all of
their respective obligations under this Agreement and to consummate and make
effective the purchase and sale of the Transferred Lease Interest pursuant to
this Agreement. Seller shall cooperate with Purchaser after the Closing Date in
obtaining any governmental approvals required for the development of the
Prospect and shall assist Purchaser in obtaining access and tapping into
transmission lines.
     B. Further Conveyances and Assumptions. After the Closing Date, Seller and
Purchaser shall execute, acknowledge and deliver or cause to be executed,
acknowledged and delivered all such further conveyances, transfer orders,
notices, assumptions and releases and such other instruments, and shall take
such further actions, as may be necessary or appropriate to assure fully to
Purchaser and its successors or assigns all of the Transferred Lease Interest
and to otherwise carry out the terms and provisions of this Agreement.

11



--------------------------------------------------------------------------------



 



XI. MISCELLANEOUS
     A. Notices. All notices and consents to be given hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally;
faxed with receipt acknowledged; mailed by registered mail, return receipt
requested, postage prepaid; or delivered by a recognized commercial courier to
the party at the address set forth below or such other address as any party
shall have designated for itself by ten (10) days’ prior notice to the other
party. Notice is deemed to have been duly received: on the day personally
delivered; on the day after it is sent by fax; seven (7) days after mailing by
registered mail; or the day after it is received from a recognized commercial
courier.

     
IF TO SELLER:
  Hemus, Ltd.
 
  6565 West Loop South, Suite 555
 
  Bellaire, Texas 77401
 
  Attn: Solly Hemus
 
  Telephone: 713.668.0987
 
  Fax: 713.668.0111
 
   
With a copy to:
  Hemus, Ltd.
 
  25003 Pitkin Road, Suite 6500
 
  The Woodlands, Texas 77386
 
  Attn: Jason B. Lane
 
  Telephone: 281.292.7266
 
  Fax: 281.292.9378
 
   
IF TO PURCHASER:
  Great Plains Exploration, LLC (or its Nominee)
 
  8500 Station Street, Suite 113
 
  Mentor, Ohio 44060
 
  Attn: Gregory Osborne, President
 
  Telephone: 440.951.1111
 
  Fax: 444.255.8645
 
   
With a copy to:
  Dworken & Bernstein Co., LPA
 
  60 South Park Place
 
  Painesville, OH 44077
 
  Attn: Melvyn E. Resnick and Jodi Littman Tomaszewski
 
  Telephone: 440.352.3391
 
  Fax: 440.352.3469

     B. Severability. In the event any covenant, condition, or provision
contained herein is held to be invalid by a court of competent jurisdiction, the
invalidity of any such covenant, condition or provision shall in no way affect
any other covenant, condition, or provision contained herein.

12



--------------------------------------------------------------------------------



 



     C. Waiver. No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver unless otherwise expressly
provided.
     D. Construction of Ambiguity. In the event of any ambiguity in any of the
terms or conditions of this Agreement, including any exhibits hereto and whether
or not placed of record, such ambiguity shall not be construed for or against
any party hereto on the basis that such party did or did not author the same.
     E. Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provisions of this Agreement.
     F. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Montana without reference to the
conflict of laws principles applied by the courts of the State of Montana.
     G. Waiver of Jury Trial. SELLER AND PURCHASER DO HEREBY IRREVOCABLY WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     H. Publicity. Seller agrees that it shall not make or cause to be made any
disclosure of the transaction contemplated herein to any third party or
otherwise disseminate any news or announcement of any kind with respect to this
Agreement or the underlying transactions without the express written approval of
Purchaser. Seller further agrees to keep all information regarding this
Agreement and the underlying transactions confidential and not to disclose,
reveal, or discuss any such information without the written approval of
Purchaser.
     I. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures transmitted by
facsimile shall be accepted as original signatures.
     J. Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors, assigns
and/or nominees. All future conveyances of all or any portion of the Interests
shall expressly recognize and perpetuate the rights and obligations set out in
this Agreement. Seller acknowledges that Purchaser intends to assign its
interest in this Agreement to an affiliated company prior to the Closing Date.
     K. Cost and Expenses. Except as otherwise expressly provided herein, each
party shall bear and pay its own costs and expenses, including, but not limited
to, attorneys fees, incurred in connection with this transaction.
     L. Survival. All covenants, obligations, agreements and guarantees shall
survive the execution of this Agreement, the Closing Date and the delivery and
recordation of any

13



--------------------------------------------------------------------------------



 



deeds, assignments or bills of sale which convey the Transferred Lease Interest
from Seller to Purchaser.
     M. Entire Agreement. This Agreement, together with any Confidentiality
Agreements relating to the Interests previously executed by Purchaser,
constitute the entire agreement between the parties and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties. No supplement, amendment, alteration, modification,
waiver or termination of this Agreement shall be binding unless executed in
writing by the parties hereto after the execution of this Agreement.
     N. Injunctive Relief. In the event of a breach or threatened breach of this
Agreement by Seller, Purchaser shall be entitled to equitable relief, including
an injunction and specific performance, alone or in combination, in addition to
all other remedies available at law or in equity. If a court determines that
Purchaser is entitled to such injunctive or equitable relief, Seller hereby
waives any requirement for surety or posting of a bond in connection with such
remedy.
     O. Recordation of Agreement. Purchaser shall have the right to record this
Agreement, as well as the Assignment of Leasehold Interest Agreement
contemplated in Section III(A)(1) hereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date set forth above.

            SELLER:
HEMUS, LTD.
      By:   /s/ Solly Hemus         Solly Hemus, President               
PURCHASER:
GREAT PLAINS EXPLORATION, LLC
      By:   /s/ Gregory Osborne         Gregory Osborne, President           

14



--------------------------------------------------------------------------------



 



         

             
STATE OF TEXAS
    )
)     SS:
COUNTY OF HARRIS
    )      

     BEFORE ME, a Notary Public in and for said County and State, did personally
appear the above-named HEMUS, LTD. by Solly Hemus, its President, who
acknowledged to me that he did sign the foregoing instrument and that the same
is his free act and deed on behalf of the company.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
Houston, Texas, this 21st day of March, 2007.

                  /s/ Yvonne G. Robbins       NOTARY PUBLIC           

             
STATE OF OHIO
    )
)     SS:
COUNTY OF LAKE
    )      

     BEFORE ME, a Notary Public in and for said County and State, did personally
appear the above-named Great Plains Exploration, LLC, by Gregory Osborne, its
President, who acknowledged to me that he did sign the foregoing instrument and
that the same is his/her free act and deed on behalf of the company.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal at
                    , Ohio, this                      day of
                    , 2007.

                        NOTARY PUBLIC           

15



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease Block Area
See attached

A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Area of Mutual Interest
Township 18 North Range 17 East
Township 19 North Range 17 East
Township 20 North Range 17 East
Township 21 North Range 17 East
Township 22 North Range 17 East
Township 18 North Range 18 East
Township 19 North Range 18 East
Township 20 North Range 18 East
Township 21 North Range 18 East
Township 22 North Range 18 East
Township 18 North Range 19 East
Township 19 North Range 19 East
Township 20 North Range 19 East
Township 21 North Range 19 East
Township 22 North Range 19 East
Township 17 North Range 20 East
Township 18 North Range 20 East
Township 19 North Range 20 East
Township 20 North Range 20 East
Township 21 North Range 20 East
Township 22 North Range 20 East
Township 18 North Range 21 East
Township 19 North Range 21 East
Township 20 North Range 21 East
Township 21 North Range 21 East
Township 22 North Range 21 East

B-1



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LEASE PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO LEASE PURCHASE AND SALE AGREEMENT (“Amendment”) is
made as of this 24th day of July, 2007, by and between and HEMUS, LTD., a Texas
limited liability company, (hereinafter referred to as “Seller”), and GREAT
PLAINS EXPLORATION, LLC, an Ohio limited liability company, (hereinafter
referred to as “Purchaser”).
WITNESSETH:
     WHEREAS, Seller and Purchaser entered into a Lease Purchase and Sale
Agreement dated March 21, 2007 (the “Purchase Agreement”) whereby Seller agreed
to sell and Purchaser agreed to purchase a seventy-five percent (75%) interest
in some or all of the Leases (as defined in the Purchase Agreement) from Seller
on the terms and conditions set forth in the Purchase Agreement; and
     WHEREAS, Purchaser hereto desires to amend the Purchase Agreement.
     NOW THEREFORE, based on the mutual promises of the parties contained
herein, the money consideration provided for in the Purchase Agreement, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, Purchaser hereby agree as follows:
     1. The first sentence of Article III(A) shall be deleted and replaced with
the following:
The sale and purchase of the Transferred Lease Interest shall take place on
August 3, 2007 (the “Closing Date”).
     2. The Purchase Agreement is hereby revived and ratified and shall be in
full force and effect subject to the modification stated above.
     3. This Amendment may be executed in counterparts, each constituting a
duplicate original, but all counterparts shall constitute one and the same
Amendment.
     4. In the event of a conflict or inconsistency between the provisions of
this Amendment and the Purchase Agreement, the provisions of this Amendment
shall control and govern.
     5. This Amendment shall be binding upon and shall inure to the benefit of
both the Seller and Purchaser and each of their respective successors and
assigns.
[SIGNATURES ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

            SELLER:
HEMUS, LTD.
      By:   /s/ Jason B. Lane         Jason B. Lane, Landman               
PURCHASER:
GREAT PLAINS EXPLORATION, LLC
      By:   /s/ Gregory Osborne         Gregory Osborne, President             

2